461 Pa. 1 (1975)
334 A.2d 603
In re ESTATE of Ernest M. ROTHERMEL, Deceased.
Appeal of COMMONWEALTH.
Supreme Court of Pennsylvania.
Argued January 16, 1975.
Decided March 18, 1975.
*2 Vincent J. Dopko, Deputy Atty. Gen., Harrisburg, for appellant.
D. Frederick Muth, Rhoda, Stoudt & Bradley, Reading, for appellee, Estate of Ernest M. Rothermel, Dec'd.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM.
After a full hearing below, the Orphans' Court filed a decree nisi in favor of the decedent's estate and afforded the Commonwealth ten days within which to file exceptions. The decree became final at the expiration of the ten days. However, since no exceptions were taken, no issues were properly preserved for appeal. Supreme Court Orphans' Court Rules § 3, Rule 1; Pa.R.C.P. No. 1518, 12 P.S. Appendix; Logan v. Cherrie, 444 Pa. 555, 282 A.2d 236 (1971).
Motion to quash appeal denied and decree affirmed. Each party to pay own costs.
EAGEN, J., concurs in the result.